Title: To James Madison from George M. Dallas, 19 May 1817
From: Dallas, George M.
To: Madison, James


My Dear Sir,Philadelphia 19th. May 1817.
In reviewing and examining my father’s papers, with the design of giving ornament and interest to his biography, I have derived incalculable pleasure from the perusal of letters written by you. They are very numerous; and (with some exceptions of a closely confidential character) treat of topics so important, in a manner so delightful, and so authentic, that I cannot estimate the value, their insertion would confer upon the intended publication. It is impossible not to observe, also, that they constitute some of the best materials for the history of a period which, commencing in gloom, terminated in glory; and upon which, the Compiler of your own Memoirs, or the eulogist of the Republican Administrations, must, hereafter, rest with peculiar satisfaction.
I am perfectly aware with what extreme delicacy these documents should be treated; that my controul over them must be limited by a high sense of the personal, as well as official confidence reposed in my father: and that the calamity which has placed them within my possession cannot justify an improper and unauthorised use of their contents. Upon this point, nothing need be said. But I cannot help feeling that complete justice will not be done to the character of my subject, in its various aspects of public and private excellence, without disclosing the sentiments and opinions of those for whom, and with whom, the brightest portion of his life was spent; whose wisdom he always extolled: and whose principles, both moral & political, he recognized as congenial with his own.
My wish is to exhibit my father as he was—to shew that in every scene, behind as before the curtain, in private communication as well as in public display, he never was otherwise than upright, candid, intelligent, and accomplished. To effect this, mere naked panegyric, from my pen, will not answer; and I have, therefore relied, with some confidence, on obtaining the consent of his friends to the publication of his correspondence. To You, my Dear Sir, I make the first application; and possessed of your sanction to the proceeding, do not doubt of procuring it from all the distinguished gentlemen, with whom his correspondence has been important and interesting.
To obviate most of the disagreeable incidents which, in this country especially, might attend the publication of letters, I have contemplated a suppression of the writers name. Though this arrangement may diminish the interest, it cannot affect the matter or the style, of the composition.
Should you deem my object laudable, and the proposed means justifiable, I cannot but hope and solicit that many of the letters written by my father, and which, perhaps, you have preserved, may be contributed for a fuller and more exact portraiture of his character. With sentiments of the highest consideration, and personal veneration I have the honor to be My Dear Sir Yr. mo: obed: Sert
G. M. Dallas.
